DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This non-final office action is responsive to Applicants' application filed on 08/21/2020.  Claims 1-11 are presented for examination and are pending for the reasons indicated herein below. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reservoir comprises a multi-laminar array, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-2, 4-9 and 11 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker et al. (7938707)
Regarding claim 1. Walker teaches a Triggered Gap [fig 2A] characterized in that a cathode [204] is positioned between a reservoir [218] and an anode [202] and the cathode has an aperture [space between 204] for allowing material from the [carbon material ablates into space between 202 and 204, i.e. 108]. 

Regarding claim 2. Walker teaches the Triggered Gap according to claim 1, characterized in that the gap is a vacuum gap [col 2 lines 55-65].  

Regarding claim 4. Walker teaches the Triggered Gap according to claim 1, characterized in that the anode, cathode and reservoir are aligned along a single axis [limitation has been interpreted as all 3 claimed elements are in parallel, thus fig 2a shows all elements in parallel].  

Regarding claim 5. Walker teaches the Triggered Gap according to claim 1, characterized in that the reservoir has an aperture the reservoir is positioned between a trigger electrode [214 surrounds 218] and the cathode [as shown in fig 2a].  

Regarding claim 6. Walker teaches the Triggered Gap according to claim 5, characterised in that the trigger electrode, anode, cathode and reservoir are aligned along a single axis [limitation has been interpreted as all 3 claimed elements are in parallel, thus fig 2a shows all elements in parallel].  

Regarding claim 7. Walker teaches the Triggered Gap according to claim 6, characterised in that the trigger electrode has a flat surface [flat surface pointed by 228] adjacent to the aperture and substantially perpendicular to the single axis.  

Regarding claim 8. Walker teaches the Triggered Gap according to claim 1, in which the cathode and the trigger electrode comprise niobium, tungsten, tantalum, copper, molybdenum or Kovar [col 2 lines 1-10 and col 5 lines 10-25].

Regarding claim 9. Walker teaches the Triggered Gap according to claim 1, in which the reservoir comprises carbon [see claim1 show carbon coating on end face].  

Regarding claim 11. Walker teaches the Triggered Gap according to claim 1, in which a body comprises alumina or sapphire [see col 4 lines 25-60 and col 5 lines 25-35].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Wooton (4939418)
Regarding claim 3. Walker teaches the Triggered Gap according to claim 1, 

Whereas Wootton teaches the using a gas in a triggerable spark gap [col 1 line 60 – col 2 line 5].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Walker’s triggered gap switch to have gas components as thought by Wooton in order need to expand the operating range of triggerable spark gap protective circuits [col 1 line 60 – col 2 line 5].


Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Hsu et al. (20110109286)
Regarding claim 10. Walker teaches the Triggered Gap according to claim 1
However, Walker does not explicitly mention a material comprising: in which the reservoir comprises a multi-laminar array.
Whereas Hsu teaches a material comprising: in which the reservoir comprises a multi-laminar array [¶169].  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Walker’s reservoir material as suggested by Hsu to have a muti lamina component order to modify a component’s resistive value [¶169].

Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/BRYAN R PEREZ/Examiner, Art Unit 2839